DETAILED ACTION
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 5/4/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).
Allowable Subject Matter
2.    Claims 1-19 and 21 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 16, which include,
aliens driving device a second board and a sensor disposed on the second board and sensing the second magnet and the sensor comprises a Hall sensor comprising sensing part to sense a magnetic field and the Hall sensor comprises first and second surfaces opposite to each other and third and fourth surfaces connecting the first and second surfaces and opposite to each other, and filth and sixth surfaces connecting the first and second surfaces and opposite to each other and the Hall sensor is coupled to first surface of the second board and the first surface of the Hall sensor faces the first surface of the second board, and a distance between the fifth surface and the sixth surface of the Hall sensor greater than a distance between the third surface and the fourth surface of the Hall sensor, and a distance between a center of the sensing part
and the third surface of the Hall sensor is greater than a distance between the center of the sensing part and the second surface of the Hall sensor (claim 1); and Hall sensor comprises sensing part to sense a magnetic field and Hall sensor comprises first and second surfaces opposite to each other and a distance between a center of the sensing part and the second surface of the Hall sensor is greater than a distance between the center of the sensing pair and the first surface of the Hall sensor ( claim 16). (Note: claims 1 and 16 allowed previous office action dated 2/2/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/21/2022